Citation Nr: 1722592	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  12-02 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to non-service-connected pension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel







INTRODUCTION

The appellant had active duty for training purposes from December 28, 1965, to May 13, 1966.  He also served in the United States Army Reserves from May 14, 1966, to June 28, 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 determination by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  The Atlanta RO currently has jurisdiction of the claim.

The appellant requested a Board hearing in his January 2012 VA Form 9.  The hearing was scheduled for March 13, 2017, and he was notified.  The Board observes, however, in February 2017 correspondence, he withdrew his hearing request.  Accordingly, the Board will proceed to a decision on this appeal, as the appellant's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e) (2016).


FINDING OF FACT

The appellant does not have qualifying active service during a period of war.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA non-service-connected pension benefits are not met.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132   (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.

The appellant is seeking entitlement to non-service-connected pension benefits.  By statute, VA shall pay to each veteran of a period of war who meets the service requirements specified, and who is permanently and totally disabled from a nonservice-connected disability not the result of the veteran's willful misconduct, a pension at the rate prescribed.  38 U.S.C.A. § 1521; see also 38 C.F.R. § 3.3. 

In pertinent part, eligibility for a pension may be established by a veteran having active service of either (1) 90 days or more during a period of war; (2) a period of 90 consecutive days or more when such period began or ended during a period of war; (3) or an aggregate of 90 days or more in two or more separate periods of service during more than one war; or (4) served in active military service and was discharged or released from such wartime service by reason of disability adjudged service-connected, or at time of discharge had a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 U.S.C.A. § 1521(j) (West 2014); 38 C.F.R. § 3.3(a)(3).  A threshold criterion for the foregoing is that the appellant must have had active service.

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A § 101(24) (West 2014); 38 C.F.R. § 3.6(a).

Active duty means full-time duty in the Armed Forces, other than active duty for training.  38 U.S.C.A. § 101(21); 38 C.F.R. § 3.6(b).  Active duty for training means full-time duty in the Armed Forces performed by Reserves for training purposes or, in the case of members of the Army National Guard of any state, full-time duty under section 316, 502, 504, or 505 of Title 32.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2.  Most pertinent to this case, the Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for Veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 3.2(f).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29) (B), (33); 38 C.F.R. § 3.2 (f), (i).

Based on a review of the record, the Board finds that the criteria for non-service-connected pension benefits have not been met because the Veteran did not serve during a period of war.  See 38 U.S.C.A. §§ 1501, 1521; 38 C.F.R. §§ 3.2, 3.3.

As noted, the appellant had active duty far training purposes from December 28, 1965, to May 13, 1966.  This is not considered active duty for VA pension purposes.  The appellant also served in the United States Army Reserves from May 14, 1966, to June 28, 1971.  Service in the Reserves meets the definition of active duty if the facts of record establish that the service was full-time, and for operational or support purposes, as opposed to training.  There is no evidence the appellant's Reserve duty meets these requirements.  See DD-214, received in November 2010.  Moreover, the appellant also confirmed that he served on active duty for training purposes only.  See January 2012 notice of disagreement (NOD).  Therefore, this time is not considered active duty during a period of wartime service.

As noted, the Board acknowledges the appellant's January 2012 NOD in which he contends that, although he served stateside, he still served his country by training to be better qualified should he be called to war.  The Board observes, however, the determination of the type of service is binding on VA and the appellant's contention otherwise cannot be considered as a matter of law. 

There is no evidence or contention that the type of service was changed by virtue of an injury or illness in the line of duty and the evidence of record does not include any official documentation showing that the appellant had any other active military duty service during a period of war as defined by law or regulation.  38 C.F.R. § 3.2.  Consequently, the appellant lacks qualifying military service during a period of war, and his claim for non-service-connected pension benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to non-service-connected pension is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


